



Exhibit 10.1
        






February 23, 2016


Mr. James A. Cady


Dear Jim:
    
This letter (this “Amendment”) hereby amends your employment agreement dated
June 29, 2015 (the “Employment Agreement”) with Sirius XM Radio Inc. (the
“Company”), effective as of the above date. Capitalized terms used herein but
not defined shall have the meaning set forth in the Employment Agreement.


With respect to severance, the following provisions shall replace the
corresponding paragraphs in the Employment Agreement:
“(i) an amount equal to twelve (12) months of your annualized Base Salary then
in effect, to be paid in the form of salary continuation following your
termination date;


(ii) an amount equal to the annual bonus that was paid to you for the calendar
year preceding the calendar year of your termination date, to be paid on the
date that annual bonuses are usually paid by the Company; and


(iii) continuation of group health insurance benefits for a period of twelve
(12) months following your termination date, provided pursuant to Section 4980B
of the Internal Revenue Code of 1986, as amended (“COBRA”), and comparable to
the terms in effect for the Company’s active employees, except that the benefits
otherwise receivable by you pursuant to this paragraph will be applied against
the maximum period of continuation coverage under COBRA; provided that (a) the
Company will not provide for cash in lieu of such benefits; (b) you timely
complete all required paperwork to continue such benefits pursuant to COBRA; and
(c) such coverage, and the Company’s agreement to pay for such coverage, shall
terminate as of the date that you are eligible for comparable benefits from a
new employer. You shall notify the Company within thirty (30) days after
becoming eligible for coverage of any such comparable benefits.”




In addition, the Restricted Period (as defined in the Employment Agreement)
shall now be twelve (12) months.


Except as expressly modified by this Amendment, the remaining provisions of the
Employment Agreement are and shall remain in full force and effect. This
Amendment, together with the Employment Agreement, represents the entire
agreement between you and the Company with respect to the subject matter hereof.




--------------------------------------------------------------------------------








If you agree with the foregoing, please sign this letter in the space provided
below and return to me. Thank you.








Sincerely,
 
 
 
/s/ Dara. F. Altman
Dara F. Altman
Executive Vice President and
Chief Administrative Officer







I have read this Amendment and understand
and agree to its terms
this 23rd day of February 2016:


/s/ James A. Cady
JAMES A. CADY







2